ORDER
PER CURIAM:
The record having established that appellant was erroneously informed in the jury-trial-waiver colloquy that in a jury trial the defense would have to convince twelve jurors of appellant’s innocence, whereas in a non-jury trial appellant could be acquitted by proving his innocence to a single fact-finder, the trial judge, the order of the Superior Court is vacated. 308 Pa.Super. 607, 454 A.2d 162. The judgments of sentence of the Court of Common Pleas of Philadelphia are vacated, and the record is remanded to the court of common pleas for a new trial.
McDERMOTT, J., files a dissenting opinion.